                Case 19-11095-CSS         Doc 177      Filed 09/18/19    Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                              Chapter 11

 JRV GROUP USA L.P., a Delaware limited              Case No. 19-11095 (CSS)
 partnership,

           Debtor.                                   RE: D.I. 130 & D.I. 169


 IMPEX INC.’S STATEMENT IN RESPONSE TO NOTICE OF CANCELLATION
OF AUCTION AND SELECTION OF SUCCESSFUL BIDDER WITH RESPECT TO
           THE SALE OF CERTAIN OF THE DEBTOR’S ASSETS

          Impex Inc. (“Impex”) files this Statement in Response to Notice of Cancellation of

Auction and the Selection of Successful Bidder with Respect to the Sale of Certain of the

Debtors’ Assets (the “Notice”) filed by the above-captioned debtor (the “Debtor”).

          On September 13, 2019, Impex submitted its bid for the purchase of certain assets of the

Debtor (the “Original Bid”) to counsel to the Debtor and its financial advisors in accordance

with the Bid Procedures Order. The Original Bid provides substantially more consideration to

the estate than does the bid of the designated successful bidder under the Notice (the “Successful

Bidder”). Specifically, the Original Bid provided an additional $227,250.00 more than the

Successful Bidder while making only minimal, non-substantive, changes to the Asset Purchase

Agreement used by the Successful Bidder, a redlined copy of which is attached hereto as Exhibit

A. Simply, the terms of the offer went unchanged (other than an increase in the price for the

assets). All told, the Original Bid proposes $7,812,250 in consideration to be paid to the Debtor

with no substantive changes to the terms proposed by the Successful Bidder.

          In connection with the Original Bid, Impex delivered to the Debtor (1) a letter from Ally

Bank guarantying the funds to close, (2) tax returns generated by a Certified Public Account,

and (3) a letter agreeing to immediately name the Debtor as an additional insured on Impex’s
              Case 19-11095-CSS           Doc 177      Filed 09/18/19   Page 2 of 2



insurance policy.

       After the Original Bid was submitted, the Debtor provided an elaborate punch-list of

items to be completed by Impex within a very short timeline. Specifically, the Debtor demanded

a deposit of five percent (5%) to be wired to it on a Sunday and demanded a different set of

audited financial statements than what was previously provided by Impex’s CPA. All of which

was demanded Friday evening and to be due on Sunday morning by 10:00 a.m. eastern. The

Debtor failed to qualify Impex’s bid.

       Impex believes that the Original Bid maximizes the benefit to the Debtor’s stakeholders

and ensures that in no event will the Debtor be worse off under the Original Bid than it would

be closing a transaction with the Successful Bidder.

       For the foregoing reasons, Impex respectfully requests that the Debtor designate Impex

as the Successful Bidder on the terms set forth in the Original Bid.



Dated: September 18, 2019           GELLERT SCALI BUSENKELL & BROWN, LLC
       Wilmington, Delaware
                                        /s/ Evan W. Rassman
                                        Michael Busenkell (DE 3933)
                                        Evan W. Rassman (DE 6111)
                                        1201 N. Orange St., Ste. 300
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 425-5800
                                        Facsimile: (302) 425-5814
                                        Email: mbusenkell@gsbblaw.com
                                                erassman@gsbblaw.com

                                        Attorneys for Impex, Inc.




                                                  2
